Case: 13-50552      Document: 00512650900         Page: 1    Date Filed: 06/03/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 13-50552                                FILED
                                  Summary Calendar                           June 3, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
STEVEN LEE ADAMS,

                                                 Plaintiff-Appellant,
v.

BANK OF AMERICA, N.A.; RECONTRUST COMPANY, N.A.,

                                                 Defendants-Appellees.




                   Appeal from the United States District Court
                        for the Western District of Texas
                             U.S.D.C. No. 1:12-CV-366


Before STEWART, Chief Judge, and JOLLY and SOUTHWICK, Circuit
Judges.
PER CURIAM:*
       Plaintiff-Appellant Steven Lee Adams appeals the grant of summary
judgment to Bank of America, N.A. (“BANA”) and Recontrust Company, N.A.
in this wrongful foreclosure lawsuit. For the reasons herein, we affirm the
district court’s summary judgment.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50552        Document: 00512650900         Page: 2    Date Filed: 06/03/2014



                                          No. 13-50552
                                                  I.
      On July 31, 2006, Adams purchased the property located at 3101 Welton
Cliff Drive, Cedar Park, Texas 78613. He did so by executing an $825,000.00
note, secured by a deed of trust granting a first lien against the property to
Mortgage Electronic Registration Systems, Inc. (“MERS”), as beneficiary and
nominee for the original lender, Countrywide Bank, N.A., and Countrywide’s
successors and assigns. BANA, through its corporate subsidiaries, serviced the
note and deed of trust on behalf of a securitized trust after August 11, 2006.
BANA came to own the deed of trust after BAC Home Loans Servicing, LP—to
which the deed was assigned from MERS on May 5, 2010—merged into BANA
effective July 1, 2011. Adams was never directed to make payments to any
entity other than BANA.
      Adams defaulted on the mortgage in May 2009. BANA provided a notice
of default the next month. On November 15, 2011, BANA provided a notice of
acceleration and appointed a substitute trustee the next day. Adams was
served on November 17, 2011 with notice of a foreclosure sale on the property.
The notice was also filed in the Travis County public records. The sale was to
take place on January 3, 2012. On December 19, 2011, BANA assigned the
deed of trust to itself “for the benefit of” the trust. BANA purchased the
property for $978,000.00 at the foreclosure sale “for the benefit of” the trust.
                                                  II.
      Adams brought suit, generally challenging BANA’s authority to foreclose
on the property. He also claimed BANA agreed to allow him to conduct a short
sale of the property but foreclosed before the short sale could be completed. 1
Adams asserted causes of action including wrongful foreclosure, violations of
the Texas Debt Collection Act, violations of the Texas Deceptive Trade


      1   Adams does not re-advance claims relating to the short sale agreement on appeal.
                                              2
    Case: 13-50552    Document: 00512650900     Page: 3    Date Filed: 06/03/2014



                                    No. 13-50552
Practices Act, violations of the Texas Property Code, violations of the Texas
Civil Practice and Remedies Code, quiet title, breach of contract, and fraud in
a real estate transaction.       Defendants-Appellees moved for summary
judgment, which the district court granted.
      Adams appeals pro se herein. He argues that summary judgment was
inappropriate because the record contains genuine issues of material fact.
Specifically, he contends that the foreclosure was defective because BANA
appointed a substitute trustee before it had the authority to do so; any
assignment from MERS was ineffective; and BANA was required to hold the
note to foreclose the deed of trust. He further argues that Defendants-
Appellees filed fraudulent documents with respect to the foreclosure. Lastly,
he argues that the trial court did not address all of the “disputed issues” he
presented below in his response to Defendants-Appellees’ motion for summary
judgment.
                                      III.
      We review grants of summary judgment de novo, applying the same
standard as the district court. Antoine v. First Student Inc., 713 F.3d 824, 830
(5th Cir. 2013); see also Fed. R. Civ. P. 56(a) (summary judgment is proper “if
the movant shows that there is no genuine dispute as to any material fact and
the movant is entitled to judgment as a matter of law”).
      After considering the parties’ arguments as briefed on appeal, and after
reviewing the record, the applicable law, and the trial court’s judgment and
reasoning, we AFFIRM the summary judgment in favor of Defendants-
Appellees and adopt its analysis in full.




                                       3